Title: To Alexander Hamilton from Benjamin Stoddert, 1 February 1799
From: Stoddert, Benjamin
To: Hamilton, Alexander


          
            Genl Hamilton N. York
            Sir
            Navy Department 1st Feb. 1799
          
          Mr Henry Seton—son of the late Wm Seton a very respectable man, wants to be made a Lieut in the Navy—a Story was some time ago in circulation, to the disadvantage of this young Gentleman, which I hope was unfounded—will you be so good as to let me know his Character if it be a good one—If otherwise, you need not trouble yourself to answer this letter.
          I have the Honor &c 
        